DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to applicant's communication of December 15, 2021. The rejections are stated below. Claims 1-3, 5-9, 11-12, and 23-32 are pending and have been examined.


Response to Amendment/Arguments
2. 	  Applicant’s arguments regarding 35 U.S.C. 112(a) Lack of Algorithm has been considered but are not persuasive.  The Specification does not describe how the electronic tax return preparation system is “stored partially as computer-executable instructions”.  Applicant points to paragraph 0051 and Figure 3 as support for “stored partially as computer-executable instructions”. Paragraph 0051 and Fig. 3 describe and illustrate various components of a computing device that may be used to execute embodiments of the invention.  Neither paragraph 0051 nor Figure 3 describe how “stored partially as computer-executable instructions.

Claim Interpretation
3.         In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility[1]. See MPEP 2103(c).  
Intended Use
4.         Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). 
 Claim 1 is drawn to intended use.  Claim 1 recites “A method… the method comprising executing the instructions by the processor… causing: …” The method is limited to “executing the instructions” and the subsequent “causing” is intended use and does not differentiate the claims from the prior art.
Claim 7 is drawn to intended use.  Claim 7 recites “to cause the server computing device to perform” is intended use and does not differentiate the claims from the prior art.

	

Claim Rejections – 35 USC §112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-3, 5-9, 11-12, and 23-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Lack of Algorithm
7.	Claims 1 and 7 each recites “A method… the electronic tax return preparation system utilizing a modular system architecture with multiple independent computer-executable software components”. The Specification does not describe how, the electronic tax return preparation system utilizes a modular system architecture with multiple independent computer-executable software components (0060, “by utilizing a modular system architecture”).  Nor does it define what a “modular system architecture” is.  Additionally, the Specification does not describe how the electronic tax return preparation system is “stored partially as computer-executable instructions…” (preamble). 
Dependent claims 2-3, 5-6, 8-9, 11-12, and 23-32 inherit the deficiencies of independent claims 1 and 7, and, therefore, stand rejected on the same grounds. (MPEP 2181 IV: MPEP 2161 01 I).
New Matter
8.	Claims 1 and 7 each recite “based on determining… generating a completeness graph……”. According to paragraphs 0143 and 0144, a “snapshot” of input needs for a particular tax topic completeness graph (paras 45, 56) is generated and not a completeness graph. For example, para 0144 recites “In step 512, the electronic tax return preparation system 110 (e.g. the completeness graph comparison engine 130) takes a first snapshot of the input needs for the tax topic when the user exits the tax topic in step 510”.  The limitation “based on determining… generating a completeness graph” is not in the specification.  
Dependent claims 2-3, 5-6, 8-9, 11-12, and 23-32 inherit the deficiencies of independent claims 1 and 7, and, therefore, stand rejected on the same grounds. (MPEP 2181 IV: MPEP 2161 01 I).

9.	Claims 1 and 7 each recite “identifying… one or more tax rules that determine… thereby qualifying……”. The Specification is silent rules, independent of actions performed by the “server computing device”, alone “determines whether received update to the received user tax data satisfies…”. The limitation “identifying… one or more tax rules that determine… thereby qualifying……” is not clearly defined in the specification.  
Dependent claims 2-3, 5-6, 8-9, 11-12, and 23-32 inherit the deficiencies of independent claims 1 and 7, and, therefore, stand rejected on the same grounds. (MPEP 2181 IV: MPEP 2161 01 I).

10.	 Claims 1 and 7 each recite “generating… as a non-binding suggestion”. Applicant does not provide information such that a user knows the suggestion that is being displayed is “non-binding” (e.g. fig 1, item 66, paras 155 and 165).  The limitation “generating… as a non-binding suggestion” is not clearly defined in the specification.  
Dependent claims 2-3, 5-6, 8-9, 11-12, and 23-32 inherit the deficiencies of independent claims 1 and 7, and, therefore, stand rejected on the same grounds. (MPEP 2181 IV: MPEP 2161 01 I).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/
/CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3692                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        [[1] See MPEP 2106.04(d)(2) (“Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used.”)